          EXHIBIT C:
  Letter to Director Michael
Carvajal from The United States
            Congress
                                                 November 9, 2020


 Mr. Michael Carvajal
 Director
·Federai Bureau of Prisons
 320 First Street N.W.
 Washington, DC 20534

 Dear Mr. Carvajal,

 We write today to express grave concerns regarding the Bureau of Prison's (BOP's) inadequate
 protocols for COVID-19 testing and inmate transfers. Specifically, we are.concerned that BOP
 recently transferred COVID-19 positive inmates to FCI Fort Dix, which is now facing a second,
 and potentially severe, COVID-19 outbreak. We strongly urge you to extend the recently enacted
 moratorium on inmate transfers to FCI Fort Dix to also cover FCI Fairton, and t:Q.at you continue ·
 the moratorium until BOP eradicates the new COVID-19 outbreak at the facility and formulates
-an effective and accurate testing. strategy to protect both
                                                          .
                                                             staff and- inmates from future outbreaks.
                                                                             .              .




 Prior to October, BOP had not reported any recent COVID-19 cases among inmates or staff at
 FCI Fort Dix. However, in early October, BOP reportedly alerted staff at FCI Fort Dix that their
 facility would begin receiving 1nmate transfers from FCI Elkton in Ohio. FCI Elkton.has been
 severely affected by COVID-19, with nearly 1,000 known cases among inmates and staff to
 date. 1 Despite the known risks of inmate transfers during a pandemic, 2 BOP transferred more
 than 150 inmates from FCI Elkton to FCI Fort Dix in recent weeks. On-October 28, 2020, BOP
 confirmed in an email to congressional staff that 54 inmates tested positive for COVID-19 in the
 5812 unit ofFCI Fort Dix; which is reportedly the un:it into which the FCI Elkton inmates were
 transferred. On October 29, 2020, BOP confirmed that five FCI Elkton illmates who were
 transferred to FCI Fort'Dix on the evening of October 28, 2020 had rapid-tested positive for
 COVID-19 upon arrival and were placed in isolation.

 While the situatfon is rapidly evolving, it is clear that BOP does not have a.ii effective plan to
 ensure COVID-19 positive inmates are not transferred between facilities. The outbreak is now
 spreading within FCI Fort Dix,·and as of November 9, 2020, there are at least 228 active
 COVID-19 cases among inmates. and ten active COVID-19 cases among staff members. 3 The
 FCI Fort Dix employees responsible for transporting the FCI Fort Elkton transfers may have
 been exposed to COVID-19 in transit. All FCI Fort Dix inmates, staff, and the surrounding
 communities are now at increased risk for contracting COVID-19, with potentially deadly
 consequences.




 1 https;//www.bop.gov/coronavirus/

· 2   https://www.bop.gov/coronavirus/covidl 9 status.jsp
  3




              Case 2:11-cr-00004-D Document 182-7 Filed 12/04/20 Page 1 of 3
  In light of the rapidly escalating crisis at FCI Fort Dix, we urge you to immediately test all FCI
  Fort Dix inmates and staff for COVID-19.·We appreciate that BOP has instituted a temporary
  moratorium on transfers into FCI Fort Dix until November 23, 2020. However, rather than using
  an arbitrary date, we urge BOP to halt all transfers to FCI Fort Dix until BOP institutes an
  effective and accurate testing strategy for inniates and staff and there are no active cases at the
  facility. Given that BOP does not currently have an effective strategy for safe inmate transfers,
. we also request that BOP extend this moratorium to New Jersey's other facility, FCI Fairton. ·

In regards to· an effective COVID-19 testing strategy, we strongly urge yo1:1 to institute a plan to
test all FCI Fort Dix inmates and staff on at least a biweekly basis. FCI Fort Dix's employees are
frontline federal workers, and it is unacceptable that BOP is not providing them with regular
COVID-19 testing. By failing to test FCI Fort Dix's employees, BOP is needlessly endangering.
not only these employees but therr families, all inmates, and the entire surrounding community.

Additionally, we request that BOP provide detailed answers to the following questions no later
than Friday, November 20, 2020:

   . 1) Will BOP commit to halting all inmate transfers to FCI Fort Dix and FCI Fairton until-the
           current COVID-19 outbreak at the facility has ended and there are no active cases among
           inmates or staff!
     2) During the FCI Fort Dix transfer moratorium, will BOP also commit to halting any
           inmate transfers to FCI Fairton?                ·
     3) What is BOP's plan for addressing the current                  outbreak at Fort Dix, including
        . information on testing, safety protocols, notifications to staff and inmates, as well as any
           future outbreaks atFCI Fort Dix and .ensuring.the safety of both inmates and staff?
     4) In an email to congressional staff, BOP indicated that inmates who had tested positive for
           COVID-19 in the previous 90 days and were asymptomatic were not retested before · ·
       · · being transferred from FCI Elkton to FCI Fort Dix. Can you verify that all FCI Elktop.
           inmates who previously tested positive for COVID-19 received two negative COVID:-19
           test results before their transfer to FClFort Dix? Please describe, in detail, the process for
           testing the FCI Elkton inmates prior to their transfer to FCI Fort Dix.
     5) What is BOP's overall, long-term COVID-19 testing strategy for FCI Fort Dix? How will
           BOP update the COVID-19 testing strategy at FCi Fort Dix in light of the recent
           outbreak?
    ·6) Will BOP begin providing COVID-19 testing to FCI Fort Dix employees? If so, how
           often will such testing occur?
     7) How has FCI Fort Dix spent the CARES Act (P.L. 116-136) funding that has been
           allocated the facility? Please provide a detailed breakdown.

 Thank you for your prompt consideration of this urgent matter.

 Sincerely,

                                                         ,. .
                                                      c::,,;.;;;>      . ,· . .      .
                 · obert Menen .z                        Cory A. Booker
               . United States Senator                   United States Senator



          Case 2:11-cr-00004-D Document 182-7 Filed 12/04/20 Page 2 of 3
